UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2355



STEPHANIE HAGERMAN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. R. Clarke VanDervort,
Magistrate Judge. (CA-02-956-1)


Submitted:   April 7, 2004                 Decided:   April 27, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie Hagerman, Appellant Pro Se. Teri Christine Smith, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Stephanie   Hagerman     seeks   review    of   the   magistrate

judge’s*    order   affirming   the    Commissioner’s    denial    of   Social

Security Supplemental Income (“SSI”) benefits pursuant to 20 C.F.R.

§ 416.920(f) (2003).     Our review of the record discloses that the

Commissioner’s decision is based upon substantial evidence and is

without reversible error.       In addition, we note that new evidence

submitted on appeal need not be considered because it fails to meet

the requirements set forth in Borders v. Heckler, 777 F.2d 954, 955

(4th Cir. 1985).      Accordingly, we affirm the magistrate judge’s

order.     Hagerman v. Barnhart, No. CA-02-956-1 (S.D.W. Va. Sept. 5,

2003).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




     *
      The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                      - 2 -